    Case: 1:17-cv-03893 Document #: 100 Filed: 08/25/20 Page 1 of 15 PageID #:880




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

TYRONE WILLIAMS,                                         )
                                                         )
                                Plaintiff,               )
                                                         )       Case No. 17 C 3893
        v.                                               )
                                                         )       Hon. Jorge L. Alonso
GHALIAH OBAISI, as Independent Executor                  )
of the Estate of SALEH OBAISI, and                       )
WEXFORD HEALTH SOURCES, INC.,                            )
                                                         )
                                Defendants.              )

                           MEMORANDUM OPINION AND ORDER

        Tyrone Williams, a prisoner in the Illinois Department of Corrections (“IDOC”), filed a

two-count complaint against Defendants Dr. Saleh Obaisi, and Wexford Health Sources, Inc.

(“Wexford”), pursuant to 42 U.S.C. § 1983, alleging defendants violated his Eighth Amendment

rights in treating him for a shoulder injury. 1 Defendants have moved for summary judgment. For

the reasons that follow, the Court grants Defendants’ motion for summary judgment [86].

                                             BACKGROUND

        Defendants submitted a Local Rule 56.1 statement of material facts (“SOF”) along with

their motion for summary judgment. (See Defs.’ LR 56.1 SOF, ECF No. 88.) Williams submitted

a response to defendants’ SOF, which admitted all facts put forward by defendants and did not

assert any additional facts upon which Williams relies in opposing summary judgment. (See Pl.’s

LR 56.1 Resp., ECF No. 90.) Accordingly, no dispute of fact exists, and the Court takes the

following facts from the Defendants’ SOF and supporting exhibits.



1
 Dr. Obaisi died in December 2017 after Williams filed the instant action. Williams thereafter substituted
Ghaliah Obaisi, who is the independent executor of Obaisi’s estate, as defendant in place of Dr. Obaisi.
(See ECF Nos. 31 and 35.)
                                                    1
   Case: 1:17-cv-03893 Document #: 100 Filed: 08/25/20 Page 2 of 15 PageID #:881




        Since 1983, Tyrone Williams has been a prisoner in the Illinois Department of Corrections

(“IDOC”). Williams has resided at IDOC’s Stateville Correctional Center since April 2012. (ECF

No. 88 at ¶ 1.) Defendant Wexford is a private corporation that contracts with IDOC to provide

medical care to inmates at Stateville. (Id. at ¶ 2) Defendant Dr. Obaisi was employed by Wexford

as Stateville’s medical director and provided medical care to Williams for a left shoulder injury

during the relevant time period. (Id. at ¶¶ 3, 7.)

        Sometime between 2003 and 2005, Williams injured his left shoulder while weightlifting;

he suffered chronic intermittent pain in his shoulder thereafter but was okay without pain

medication or treatment through about 2013. (Id. at ¶ 7.) After he was transferred to Stateville in

2012, Williams first reported an injury to his left shoulder around October 17, 2013 and was

thereafter scheduled to be seen by a nurse. (Id. at ¶ 8.) On October 25, 2013, a nurse saw Williams.

Williams reported “off and on” pain and weakness when he did push-ups; the nurse prescribed him

Tylenol and referred him to see a physician. (Id. at ¶ 9.) Williams missed two appointments

thereafter, opting instead to see family visitors. (Id. at ¶ 10.)

        On January 17, 2014, Williams saw a nurse again and complained that his shoulder gave

out while climbing out of his top bunk; the nurse prescribed ibuprofen and scheduled Williams

again to see a physician. (Id. at ¶ 11.) Williams’ appointment had to be rescheduled due to a

lockdown at Stateville, and on February 11, 2014, Williams was seen by Physician’s Assistant

Claude Owikoti, who diagnosed Williams with moderate degenerative joint disease (“DJD”) in his

left shoulder. (Id. at ¶¶ 12-13.) DJD is commonly referred to as “arthrosis” and is inflammation in

the joints that causes pain and stiffness and usually worsens with age. (Id. at ¶ 13.) PA Owikoti

provided Williams a medical permit to be assigned a lower bunk. (Id.)




                                                     2
   Case: 1:17-cv-03893 Document #: 100 Filed: 08/25/20 Page 3 of 15 PageID #:882




       On April 11, 2014, Defendant Dr. Obaisi saw Williams for the first time for complaints of

pain in Williams’ left shoulder and right knee. (Id. at ¶ 14.) Dr. Obaisi examined Williams, noted

he could lift his left arm up to a 90-degree angle, and ordered X-rays on Williams’ shoulder and

knee. (Id.) Williams had X-rays taken on April 15, 2014, which showed he had advanced DJD.

(Id.) Dr. Obaisi saw Williams again on April 24, 2014 to discuss the results of the X-rays and

prescribed Williams Naprosyn, a non-steroidal anti-inflammatory drug (“NSAID”) that is

commonly used to treat DJD. (Id. at ¶ 15.)

       On June 15, 2014, PA Owikoti saw Williams after Williams complained of pain in his left

shoulder and one of his fingers. (Id. at ¶ 18.) PA Owikoti prescribed another NSAID, Mobic, and

analgesic balm ointment, a topical pain reliever used to treat joint and muscle pain. (Id.)

       On November 12, 2014, Dr. Obaisi saw Williams again, and Williams reported stiffness in

his left shoulder. After noting Williams could lift his left arm to a 90-degree angle, Dr. Obaisi

injected Williams’ left shoulder joint with Depomedrol, a cortisteroid commonly used to treat

stiffness and pain associated with DJD. (Id. at ¶ 19.) On January 21, 2015, Dr. Obaisi gave

Williams another cortisteroid injection in his left shoulder joint and renewed Williams’ low bunk

permit for another year. (Id. at ¶ 20.) On February 29, 2015, Williams saw a nurse for further

complaints of shoulder pain, and the nurse noted that “MD” ordered ibuprofen 600mg for 30 days

for Williams. (Id. at ¶ 21.)

       On April 21, 2015, Dr. Obaisi saw Williams again to treat his left shoulder. Williams

reported that his left shoulder movement was still limited, and Dr. Obaisi referred Williams for an

orthopedic evaluation. Dr. Obaisi also noted that “steroid injection[s] not helping.” (Id. at ¶ 22.)

       Following Dr. Obaisi’s referral, Williams saw Dr. Benjamin Goldberg, an orthopedic

specialist, on June 22, 2015. Dr. Goldberg ordered X-rays and a MRI be taken of Williams’



                                                  3
   Case: 1:17-cv-03893 Document #: 100 Filed: 08/25/20 Page 4 of 15 PageID #:883




shoulder. Dr. Goldberg also recommended Williams start physical therapy for his shoulder at

Stateville. (Id. at ¶ 23.) Dr. Goldberg later testified that Williams’ shoulder condition did not

require urgent or emergency medical care. (Id. at ¶ 47.) Pursuant to Dr. Goldberg’s

recommendation, Dr. Obaisi referred Williams to physical therapy on June 25, 2015. (Id. at ¶ 24.)

On the same day, Williams was seen by physical therapist Jose Becerra, who recommended one

to two physical therapy sessions per week for four to six weeks. However, when Williams did not

show up for two physical therapy sessions on June 30, 2015 and July 2, 2015, Becerra discharged

him from physical therapy and provided Williams with a home exercise plan. (Id.)

       Also on June 25, 2015, Dr. Obaisi requested a MRI for Williams’ shoulder pursuant to Dr.

Goldberg’s recommendation, and Williams had a MRI taken on October 30, 2015. (Id. at ¶¶ 25-

26.) The MRI revealed Williams had a “glenhumeral osteoarthritis” and a “partial thickness tear

of the supraspinatus tendon.” (Id.) On November 20, 2015, Williams saw Dr. Goldberg to discuss

the results of the MRI. Dr. Goldberg gave Williams several treatment options, including “reverse

total shoulder arthroplasty surgery” (i.e., total shoulder replacement surgery), and Williams opted

to have the surgery, which was performed on February 15, 2016. (Id. at ¶¶ 27-28.)

       Following surgery, Dr. Obaisi placed Williams in the Stateville infirmary so that his

condition could be monitored. (Id. at ¶ 28.) Dr. Obaisi also referred Williams to physical therapy

and prescribed Williams pain medication, Norco and Tylenol #3, for two weeks. (Id.) Dr. Obaisi

discharged Williams from the infirmary on March 28, 2016. (Id. at ¶ 34.) From February 2016

through October 2016, Williams was seen by Dr. Obaisi, Dr. Goldberg, and PT Becerra for follow-

up appointments, during which they generally observed that Williams was recovering well from

the shoulder surgery. (Id. at ¶¶ 30, 32-38.) At a July 2016 follow-up evaluation, Dr. Goldberg

noted that Williams’ range of motion was improving, his pain was decreasing, and he was clear to



                                                4
   Case: 1:17-cv-03893 Document #: 100 Filed: 08/25/20 Page 5 of 15 PageID #:884




resume physical activities like push-ups. (Id. at ¶ 37.) Dr. Goldberg also noted a “prominent

acromion” (i.e., the end portion of the left shoulder blade) but stated that it was not a significant

functional detriment nor was it something that would be treated with additional surgery. (Id.)

       On October 26, 2016, Williams saw Dr. Obaisi again for continued complaints of shoulder

pain. After examining him, Dr. Obaisi prescribed Mobic for 60 days. (Id. at ¶ 39.) Williams saw

Dr. Obaisi again on January 10, 2017 for shoulder pain, and Dr. Obaisi prescribed Tylenol for 30

days as well as X-rays on Williams’ left shoulder. (Id. at ¶ 40.) Dr. Obaisi saw Williams again on

January 24, 2017 for a follow-up to discuss the X-rays; Dr. Obaisi noted William’s surgical

implants were in good position and prescribed Mobic for another 60 days. (Id. at ¶ 41.)

       Following his surgery and at Dr. Obaisi’s direction, Williams had done physical therapy

for his shoulder through January 2017, attending 45 of 51 scheduled appointments. (Id. at ¶¶ 30-

31.) Williams’ final physical therapy session was on January 30, 2017, and PT Becerra states that

Williams had made significant gains, that Williams had no significant functional defects, and that

“most people would have been satisfied” with the progression Williams had made after surgery.

(Id. at ¶ 42.) Becerra discharged Williams and provided him with a home exercise plan. (Id.)

       On February 15, 2017, Dr. Obaisi saw Williams for a post-physical therapy evaluation, and

Williams again reported continued pain and stiffness in his left shoulder. (Id. at ¶ 43.) Dr. Obaisi

referred Williams back to Dr. Goldberg for an evaluation, which ultimately took place on

September 15, 2017. (Id. at ¶¶ 43, 47.) Before the appointment, Dr. Obaisi saw Williams three

more times. (Id. at ¶¶ 44-45.) The first visit, in March, was a follow-up to advise Williams he

would be seeing Dr. Goldberg and to renew Williams’ permit for a lower bunk. (Id. at ¶ 44.) During

the two later visits, there is no record that Williams complained of any issue relating to his left

shoulder. (Id. at ¶ 45.) When Dr. Goldberg saw Williams in September 2017, Dr. Goldberg noted



                                                 5
   Case: 1:17-cv-03893 Document #: 100 Filed: 08/25/20 Page 6 of 15 PageID #:885




that Williams reported he was doing well and that Williams’ shoulder had “excellent range of

motion” and “relatively well-preserved strength.” (Id. at ¶ 46.) Dr. Goldberg also took X-rays of

Williams’ shoulder, which showed the surgical implants were well-seated with no signs of

loosening. (Id.) Dr. Goldberg also later testified that the nonsurgical care provided to Williams by

Dr. Obaisi and others before his surgery was reasonable and that the decision of when to resort to

surgery is always made on a case-by-case basis. (Id. at ¶ 49.) Dr. Goldberg also testified that, if

Williams had a post-surgical follow-up visit sooner, it would have had no effect on his recovery.

(Id. at ¶ 50.)

        Defendants also offer the expert testimony of Dr. Chadwick Prodromos, an orthopedic

surgeon. (Id. at ¶¶ 54-59.) Dr. Prodromos opined that the care Williams received for his left

shoulder, including the care Williams received after surgery, was “reasonable, compassionate, and

well within the standard of care.” (Id.) More specifically, Dr. Prodromos opined that it was

reasonable to hold off on performing surgery on Williams’ shoulder for a number of reasons and

that the delay did not cause Williams’ condition to substantially change or cause a change in

available treatment options. (Id. at ¶ 56.) Finally, Dr. Prodromos opined that the bump on

Williams’ shoulder (i.e., the “prominent acromion”) did not represent a surgical complication or

problem, did not require treatment, and should not produce pain. (Id. at ¶ 59.)

                                      LEGAL STANDARD

        “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). In considering such a motion, the court construes the evidence and all inferences that

reasonably can be drawn therefrom in the light most favorable to the nonmoving party. See

Wesbrook v. Ulrich, 840 F.3d 388, 391 (7th Cir. 2016); Kvapil v. Chippewa Cty., 752 F.3d 708,



                                                 6
   Case: 1:17-cv-03893 Document #: 100 Filed: 08/25/20 Page 7 of 15 PageID #:886




712 (7th Cir. 2014). At the summary-judgment stage, the court does not make credibility

determinations, weigh evidence, or decide which inferences to draw from the facts; those are jury

functions. See Gibbs v. Lomas, 755 F.3d 529, 536 (7th Cir. 2014). But “[t]he mere existence of a

scintilla of evidence in support of the plaintiff’s position will be insufficient; there must be

evidence on which the jury could reasonably find for the plaintiff.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 252 (1986).

       “A party that does not bear the burden of persuasion [at trial] may move for summary

judgment by showing—that is, point out to the district court—that there is an absence of evidence

to support the nonmoving party’s case.” Modrowski v. Pigatto, 712 F.3d 1166, 1167 (7th Cir.

2013) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)) (quotations omitted). If the

moving party makes such a showing, “the nonmoving party bears the burden of production under

Rule 56 to designate specific facts showing that there is a genuine issue for trial.” Ricci v.

DeStefano, 557 U.S. 557, 586 (2009). The nonmoving party “must go beyond the pleadings (e.g.,

produce affidavits, depositions, answers to interrogatories, or admissions on file) . . . to

demonstrate that there is evidence upon which a jury could proceed to find a verdict in [his] favor.”

Modrowski, 712 F.3d at 1168-69 (quotations and citations omitted).

                                          DISCUSSION

       Section 1983 creates a cause of action against any person who, under color of state law,

“subjects or causes to be subjected, any citizen of the United States…to the deprivation of any

rights, privileges, or immunities secured by the Constitution.” 42 U.S.C. § 1983. The Eighth

Amendment to the United States Constitution prohibits “cruel and unusual punishment.” U.S.

Const. Amend. VIII. Williams brings a claim against Defendant Dr. Obaisi, arguing he violated

his Eighth Amendment rights because Dr. Obaisi was deliberately indifferent to a serious medical



                                                 7
     Case: 1:17-cv-03893 Document #: 100 Filed: 08/25/20 Page 8 of 15 PageID #:887




need, i.e., Williams’ shoulder injury (Count I). Williams brings a Monell claim against Defendant

Wexford, arguing that Wexford had policies of delaying and minimizing medical treatment of

inmates at Stateville Correctional Center in an effort to increase profits and that these policies also

violated Williams’ Eighth Amendment rights (Count II). The Court addresses each claim in turn.

I.      Dr. Obaisi

        “The Constitution does not mandate comfortable prisons, but neither does it permit

inhumane ones.” Farmer v. Brennan, 511 U.S. 825, 832 (1994). Cruel and unusual punishment

includes the “unnecessary and wanton infliction of pain.” Estelle v. Gamble, 429 U.S. 97, 102

(1976) (citing Gregg v. Georgia, 428 U.S. 153, 173 (1976)). Because an inmate like Williams

“must rely on prison authorities to treat his medical needs” and because “denial of medical care

can result in pain and suffering” that serves no penological purpose, “deliberate indifference to

serious medical needs of prisoners constitutes unnecessary and wanton infliction of pain . . .

proscribed by the Eighth Amendment.” Id. at 103-04 (quotations and citations omitted).

        An Eighth Amendment “deliberate indifference” claim has both an objective component

and a subjective component; a plaintiff must show (1) an objectively serious medical condition;

and (2) an individual defendant’s deliberate indifference to that condition. Petties v. Carter, 836

F.3d 722, 728 (7th Cir. 2016). Here, defendants do not attempt to argue that Williams’ left shoulder

injury cannot amount to a “serious medical condition,” (See Defs.’ Memo. in Support, ECF No.

87 at 4-10), so the Court assumes Williams has met the objective prong of his deliberate

indifference claim.

        The second prong examines a defendant’s subjective state of mind and requires a plaintiff

to prove the defendant “knows of and disregards an excessive risk to inmate health or safety.”

Vance v. Peters, 97 F.3d 987, 991-92 (7th Cir. 1996) (quoting Farmer, 511 U.S. at 837). “The



                                                  8
   Case: 1:17-cv-03893 Document #: 100 Filed: 08/25/20 Page 9 of 15 PageID #:888




requirement of subjective awareness stems from the Eighth Amendment’s prohibition of cruel and

unusual punishment; an inadvertent failure to provide adequate medical care cannot be said to

constitute an unnecessary and wanton infliction of pain.” Zaya v. Sood, 836 F.3d 800, 804-05 (7th

Cir. 2016) (quoting Estelle, 429 U.S. at 105). Williams need not show that Obaisi “intended harm

or believed that harm would occur…[b]ut showing mere negligence is not enough.” Petties, 836

F.3d at 728 (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976) (“Medical malpractice does not

become a constitutional violation merely because the victim is a prisoner.”)). “Neither medical

malpractice nor mere disagreement with a doctor's medical judgment” is sufficient to establish

deliberate indifference. Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010). “Even objective

recklessness—failing to act in the face of an unjustifiably high risk that is so obvious that it should

be known—is insufficient to make out a claim.” Petties, 836 F.3d at 728. Rather, a plaintiff must

present evidence that allows for the reasonable inference that the defendant actually knew of a

serious medical condition and disregarded it.

       Defendants argue summary judgment is appropriate because Williams cannot show Dr.

Obaisi was deliberately indifferent in treating Williams’ left shoulder injury. Defendants point to

a record showing Dr. Obaisi diagnosed and attempted to treat Williams’ injury with a variety of

non-surgical options—pain medication, steroid injections, activity restrictions, and a low bunk

permit—before referring Williams to an outside specialist for surgery and then monitoring

Williams’ recovery thereafter, and Defendants offer expert testimony that Dr. Obaisi’s course of

treatment was reasonable under the circumstances. (ECF No. 87 at 4-10.) As such, Defendants

argue Williams’ claim amounts to mere disagreement with Dr. Obaisi’s medical judgment, which

cannot form the basis of a deliberate indifference claim. See Berry v. Peterman, 603 F.3d 435, 441

(7th Cir. 2010).



                                                  9
    Case: 1:17-cv-03893 Document #: 100 Filed: 08/25/20 Page 10 of 15 PageID #:889




        In opposing summary judgment, Williams argues Dr. Obaisi was deliberately indifferent

to his shoulder injury because Dr. Obaisi persisted in the same course of treatment for three years

despite knowing the course of treatment was ineffective. (See Pltf.’s Resp., ECF No. 89 at 3-5.)

More specifically, Williams argues that Dr. Obaisi should have ordered X-rays or a MRI on

Williams’ shoulder “after initial treatment proved fruitless” and that Dr. Obaisi’s “failure to do so

likely exacerbated Williams’ degenerative joint disease [‘DJD’] and either led to Williams’ rotator

cuff tear or caused it to worsen.” (Id. at 5.) As proof, Williams points to the fact that he had to

have a reverse shoulder arthroplasty as opposed to a standard shoulder arthroplasty. (Id.)

        A plaintiff like Williams can escape summary judgment by presenting evidence that a

defendant doctor “doggedly persist[ed] in a course of treatment known to be ineffective,” Greeno

v. Daley, 414 F.3d 645, 655 (7th Cir. 2005), or delayed in providing treatment which exacerbated

a serious medical condition or caused needless suffering. Grieveson v. Anderson, 538 F.3d 763,

779 (7th Cir. 2008) (noting claim based on delay must also include “verifying medical evidence”

that plaintiff suffered harm as a result of the delay); see also Petties, 836 F.3d at 730 (noting

whether delay gives rise to viable claim also depends on circumstances like seriousness of

condition and ease of providing treatment). But Williams fails to produce evidence supporting

either theory of liability. 2

        Williams does not offer any evidence showing that Dr. Obaisi persisted in the same course

of treatment despite knowing it was ineffective. Specifically, Williams argues that Dr. Obaisi

followed the same course of treatment for “three years, without any result,” before ultimately



2
  Although Williams mostly relies on portions of the record highlighted by defendants in their SOF, it
appears Williams does cite some additional portions of the raw record, in violation of LR 56.1(b)(3)(C). As
defendants point out in their reply, the Court has the discretion to ignore these additional, improperly raised
facts but declines to do so. See Cichon v. Exelon Generation Co., 401 F.3d 803, 809 (7th Cir. 2005). Even
considering these additional facts, summary judgment is still appropriate.
                                                      10
    Case: 1:17-cv-03893 Document #: 100 Filed: 08/25/20 Page 11 of 15 PageID #:890




referring Williams to an outside specialist, Dr. Goldberg, who performed shoulder surgery. (ECF

No. 89 at 4.) First, it is undisputed that Dr. Obaisi saw Williams for the first time on April 11, 2014

and referred him to Dr. Goldberg on April 21, 2015, a period of just over a year (not three years). 3

(ECF No. 88 at ¶¶ 14, 22.) Second, Williams does not dispute that Dr. Obaisi tried a variety of

non-surgical treatments before referring Williams to an outside specialist. Dr. Obaisi’s treatment

included taking X-rays, renewing a low bunk permit, and prescribing pain medication, NSAIDs

and cortisteroid injections to address Williams’ shoulder pain. (Id. at ¶¶ 14-22.) The facts presented

to the Court show not only did Dr. Obaisi’s care differ from the treatment previously provided by

other staff at Stateville (consisting of pain medication like ibuprofen, acetaminophen, and another

NSAID), but also Dr. Obaisi’s care evolved over the time period that he treated Williams. Further,

defendants’ expert, Dr. Prodromos, offered unrebutted testimony that Dr. Obaisi’s treatment was

reasonable under the circumstances and that shoulder surgery for a patient like Williams should

come after non-surgical options are attempted. (Id. at ¶¶ 55-56.) Further still, Dr. Goldberg, who

treated Williams and performed his shoulder surgery, offered testimony consistent with Dr.

Prodromos’ opinions. (Id. at ¶¶ 48-49.) Based on these facts, no reasonable jury could find that Dr.

Obaisi persisted in a course of treatment known to be ineffective in such a way as to support an

Eighth Amendment claim.

        Moreover, Williams fails to provide evidence of any sort of “inexplicable delay” in

treatment that could support a deliberate indifference claim against Dr. Obaisi. Petties, 836 F.3d

at 730. Williams argues that “Dr. Obaisi should have ordered an x-ray or MRI of Williams’



3
  To the extent Williams argues Dr. Obaisi is individually responsible for care provided by others at
Stateville, Williams offers no legal or factual support for this argument. Further, Williams focuses only on
the treatment provided by Dr. Obaisi and does not make any argument or present evidence that Dr. Obaisi’s
role as Stateville medical director somehow made him aware that the treatment Williams was receiving was
ineffective.
                                                    11
  Case: 1:17-cv-03893 Document #: 100 Filed: 08/25/20 Page 12 of 15 PageID #:891




shoulder after the initial treatment proved fruitless” and that his “failure to do so likely exacerbated

Williams’ [DJD] that either led to Williams’ rotator cuff tear or caused it to worsen.” (ECF No. 89

at 5.) This argument ignores that Dr. Obaisi ordered X-rays on Williams’ shoulder during his initial

evaluation of Williams. (ECF No. 88 at ¶ 14.) Also, it ignores the non-surgical treatments Dr.

Obaisi tried over the course of four visits with Williams before Dr. Obaisi referred Williams to Dr.

Goldberg—non-surgical treatments that, again, Williams admitted were reasonable under the

circumstances. (Id. at ¶¶ 14-15, 19-20, 22, 55-56.) Williams appears to argue that the fact that he

ultimately underwent a reverse shoulder arthroplasty, as opposed to a standard shoulder

arthroplasty, is proof that his condition worsened due to the delay in Dr. Obaisi referring him to

an outside surgeon. (ECF No. 89 at 5.) Even assuming this fact could allow a juror to infer that

Williams’ shoulder grew worse during the relevant time period—a dubious proposition given that

Williams points to no evidence whatsoever showing how or why the procedures differ—such an

inference would be unreasonable given that Williams does not dispute Dr. Prodromos’s expert

opinion that the gap between when Dr. Obaisi began treating Williams in 2014 and Dr. Obaisi’s

surgical referral in 2015 “did not adversely affect [Williams’] in any way.” (ECF No. 90 at ¶ 57.)

“Of course, delays are common in the prison setting with limited resources,” Petties, 836 F.3d at

730, and Williams puts forward no evidence that the delay between when Dr. Obaisi began treating

him and when Williams ultimately received shoulder surgery resulted in any needless suffering.

       Finally, Williams puts forward no other facts showing that Dr. Obaisi’s treatment before

surgery amounts to deliberate indifference, and Williams does not contest defendants’ position

that Dr. Obaisi’s treatment post-surgery was reasonable. If there is evidence in the record that

creates a genuine dispute of material fact or otherwise defeats summary judgment, Williams has

failed to highlight it, and it is “not the duty of the district court to scour the record in search of



                                                  12
  Case: 1:17-cv-03893 Document #: 100 Filed: 08/25/20 Page 13 of 15 PageID #:892




material factual disputes.” See Kreg Therapeutics, Inc. v. VitalGo, Inc., 919 F.3d 405, 414-15 (7th

Cir. 2019); see also Albrechtsen v. Bd. of Regents of Univ. of Wisconsin Sys., 309 F.3d 433, 436

(7th Cir. 2002) (“Judges are not like pigs, hunting for truffles buried in the record.”) (internal

quotation marks and citations omitted). Accordingly, the Court grants summary judgment in favor

of Defendant Dr. Obaisi.

II.    Wexford

       The Court also finds that summary judgment is appropriate on Williams’ Monell claim

against Defendant Wexford. Under § 1983, a defendant like Wexford can be held liable if it has a

policy or practice that causes a constitutional violation. Monell v. Dept. of Soc. Servs. of City of

N.Y., 436 U.S. 658, 691 (1978); Woodward v. Corr. Med. Servs. of Illinois, Inc., 368 F.3d 917,

927 (7th Cir. 2004) (observing Monell extends to private entities like Wexford). To establish his

Monell claim, Williams must ultimately prove that an (1) official Wexford policy, (2) a widespread

custom or practice, or (3) an action by a Wexford official with policy-making authority was the

“moving force behind his constitutional injury.” Daniel v. Cook Cty., 833 F.3d 728, 734 (7th Cir.

2016); see also McCormick v. City of Chi., 230 F.3d 319, 324 (7th Cir. 2000).

       Again, Williams alleges that Wexford had unconstitutional policies of delaying and

minimizing medical treatment of Stateville inmates to increase profits. More specifically, Williams

argues “genuine factual issues exist as to whether (1) Wexford maintained cost-cutting policies

which caused medical care for Williams to be withheld or delayed; (2) Wexford maintained

widespread practices of inaction, which caused medical care to be withheld or delayed; and (3)

those policies or practices resulted in an unnecessary exacerbation of Williams’ injury and

prolonged his pain and discomfort.” (ECF No. 89 at 6.)




                                                13
  Case: 1:17-cv-03893 Document #: 100 Filed: 08/25/20 Page 14 of 15 PageID #:893




       Apart from the generalized argument in his response and the allegations in his amended

complaint, Williams offers nothing in support of his claim. As it stands, the only evidence of any

Wexford policy is put forth by the defendants and pertains to how Wexford handles requests for

non-emergency medical care, and it is undisputed that Williams did not require emergent or even

urgent medical care for his left shoulder. (ECF No. 88 at ¶¶ 5-6, 47.) This evidence does not

show—or even create a jury question—that Wexford employed the sort of policies and practices

about which Williams complains. And importantly, Williams does not cite anything in the

record—in his response brief or his response to Defendants’ SOF—purporting to show an official

or unofficial policy of delay and inaction that was the moving force behind the violation of his

Eighth Amendment rights. Again, it is not the duty of this Court to search the record to find such

evidence. Albrechtsen, 309 F.3d at 436. “As the ‘put up or shut up’ moment in a lawsuit, summary

judgment requires a non-moving party to respond to the moving party’s properly-supported motion

by identifying specific, admissible evidence showing that there is a genuine dispute of material

fact for trial.” Grant v. Trustees of Indiana Univ., 870 F.3d 562, 568 (7th Cir. 2017).

       When viewing the evidence put forward by defendants in a light most favorable to

Williams, the only evidence that could support Williams’ Monell claim is the treatment he received

for this shoulder. But again, Williams fails to show what portions of the care he received over a

period of more than three years evidence Wexford’s unconstitutional policies. And even assuming

Williams could make such a showing, an individual plaintiff’s treatment, on its own, is generally

not sufficient to escape summary judgment; a plaintiff must show his experience is similar to others

or provide testimony or circumstantial evidence generally showing deficiencies in treatment from

which an unconstitutional policy can be inferred. See Shields v. Illinois Dept. of Corrections, 746

F.3d 782, 796 (7th Cir. 2014) (affirming summary judgment where plaintiff could only point to



                                                14
    Case: 1:17-cv-03893 Document #: 100 Filed: 08/25/20 Page 15 of 15 PageID #:894




his own experiences and finding “[s]uch isolated incidents do not add up to a pattern of behavior

that would support an inference of a custom or policy, as required to find that Wexford as an

institution/corporation was deliberately indifferent to Shields’ needs”); Perez v. Wexford Health

Sources, Inc., No. 17 C 8386, 2019 WL 5788073, at *8 (N.D. Ill. Nov. 6, 2019) (granting summary

judgment in favor of Wexford where plaintiff “failed to present evidence outside of his own

experience”); cf. Davis v. Carter, 452 F.3d 686, 695 (7th Cir. 2006) (denying summary judgment

where, in addition to personal experience, plaintiff offered jail employee testimony about

systematic delays in treatment and delays inherent in treatment procedures); Daniel, 833 F.3d at

735 (noting testimony from jail medical staff describing various inadequacies of Cook County jail

health care). This ensures the plaintiff’s experience is due to a policy “rather than a random event.”

Thomas v. Cook Cty. Sheriff’s Dep’t, 604 F.3d 293, 303-06 (7th Cir. 2010) Williams fails to

produce any such evidence here, and accordingly, the Court grants summary judgment in favor of

Defendant Wexford. 4

                                           CONCLUSION

        For the foregoing reasons, Defendants’ motions for summary judgment [86] is granted.

Civil case terminated.

SO ORDERED.                                                     ENTERED: August 25, 2020




                                                                ______________________
                                                                HON. JORGE ALONSO
                                                                United States District Judge


4
  Although Dr. Obaisi was the Stateville medical director, Williams fails to support a Monell claim under
the “policy-maker” theory because, as explained above, Williams fails to show Dr. Obaisi’s actions were
unconstitutional. Also, because the Court finds summary judgment is appropriate here, it need not address
the parties’ arguments regarding punitive damages.
                                                   15
